Citation Nr: 9926988	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected headaches, on appeal from the initial 
evaluation.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected chronic lumbosacral strain, on 
appeal from the initial evaluation.

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
November 1996.  This appeal arises from a December 1996 
rating decision of the Buffalo, New York, regional office 
(RO) which assigned a 20 percent disability rating for 
diabetes mellitus, after granting service connection for the 
same.  This appeal also stems from an April 1997 rating 
decision that assigned a 10 percent disability rating for 
chronic lumbosacral strain and a noncompensable disability 
rating for headaches, after granting service connection for 
those conditions.  By a rating action dated in June 1999, the 
10 percent disability rating assigned to chronic lumbosacral 
strain was increased to 20 percent, effective in November 
1996.

On May 28, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).  At that time, the Board observed that reports 
of examinations conducted in May 1999 had not been considered 
by the RO.  However, the veteran waived review of the 
additional evidence by the RO.  Nevertheless, the RO in June 
1999 considered this evidence and increased to 20 percent the 
evaluation for chronic lumbosacral strain, as noted above, 
and continued the 20 percent rating for diabetes mellitus.



FINDING OF FACT

The veteran suffers from mild post-traumatic recurrent 
headaches; however, there is no evidence that he has been 
diagnosed as having multi infarct dementia associated with 
brain trauma, that the brain trauma resulted in any 
neurological disabilities, or that the headaches are 
prostrating in nature.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for post-
traumatic headaches have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, to include, §§ 
4.1, 4.2, 4.10, 4.14, 4.124, Diagnostic Codes 8045, 8100, 
9304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his 
neurological system was normal.  In November 1993, he was 
seen for complaints of headaches.  He denied having a 
migraine headache or a history of migraine headaches.  He 
denied severe pain.  The assessment was headaches.  He was 
given Tylenol.  Subsequent treatment records dated in 1994 
and 1995 show that the veteran continued to periodically 
complain of headaches.  

In September 1996, the veteran was discovered in an 
unconscious state and bleeding from the forehead.  An October 
1996 treatment report indicated that the veteran complained 
that his headaches had worsened since injuring his head.  
Cranial nerves II through XII were intact.  A CT scan of the 
head was negative.  The impression was mild concussion status 
post head trauma.  The veteran was discharged in November 
1996 due to his diagnosed diabetes mellitus.  A discharge 
examination is not of record.

In November 1996, the veteran filed a claim of service 
connection for multiple conditions including headaches.  

The veteran was afforded a VA neurological examination in 
January 1997.  He said he suffered from headaches on a daily 
basis.  He gave a history of headaches for two (2) years but 
was unable to recall any precipitating factor.  He indicated 
that his headaches had worsened since he fell and struck his 
head in 1996.  He denied mood disorder, memory disorder, or 
sleep disorder.  The examiner noted a CT scan of the head 
taken in October 1996 had been normal.  On examination, the 
veteran was alert and oriented.  His speech articulation, 
mental function, general mobility, gait, coordination, and 
cerebellar function tests were intact.  The diagnosis was 
history of headaches that could be post-traumatic.  However, 
the examiner noted that the neurological examination was 
essentially intact.

By a rating action dated in April 1997, service connection 
for headaches was granted.  A noncompensable disability 
evaluation was assigned.

A notice of disagreement was filed that same month.  The 
veteran stated that he suffered from headaches three to four 
times a month.  He said the headaches were severe and lasted 
between two to eight hours.  He indicated that he spent 
approximately 15 dollars a month on Tylenol.  Thereafter, in 
a statement received in September 1997, the veteran reported 
that he experienced headaches two to three times a day.

The veteran was afforded VA orthopedic and endocrine 
examinations in May 1999.  The reports of those examinations 
contained no specific findings pertaining to his headaches.  
However, the endocrine examination did indicate that the 
veteran's cranial nerves were intact.

In May 1999, the veteran was afforded a personal hearing 
before the undersigned.  He complained of recurring headaches 
since his military service.  Although he had suffered from 
recurrent headaches for several years inservice, he indicated 
that the frequency and severity of his headaches had 
increased since sustaining a head injury in 1996.  He stated 
that he experienced headaches three to five times a week, and 
that they could occur up to twice a day.  He indicated the 
headaches usually lasted between one to two hours.  He said 
he occasionally had to leave work early or take extended 
breaks due to his headaches.  The veteran stated these breaks 
consisted of lying down in a dark room for a hour and taking 
Motrin.  He reported taking these breaks approximately three 
times a week.  However, if a headache occurred while he was 
busy, he said he would work through the pain until he was 
able to take a break.  He denied receiving any professional 
medical treatment for his headaches or taking any medication 
stronger than Motrin.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  A VA examination has been performed.  
The Board finds the examination was adequate concerning the 
issue at hand, and that there is no indication that there are 
relevant post-service medical records available that would 
support the veteran's claim.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must  
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.

The veteran contends, in essence, that he should be awarded a 
compensable evaluation for service-connected headaches based 
on the frequency of such headaches and the resulting 
interference in his activities.  The veteran's headaches are 
currently evaluated as noncompensable under Diagnostic Code 
8100, migraine headaches.  Under Diagnostic Code 8100, a 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average of once per month over the 
last several months.  A 10 percent evaluation requires 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable 
evaluation is warranted for migraine headaches with less 
frequent attacks.

Evaluations under Diagnostic Code 8100 are generally based on 
the frequency of migraine attacks.  The Board does not 
question the credibility of the veteran in reporting 
headaches approximately three to five times a week.  However, 
the evaluating criteria for compensable evaluations specify 
that the attacks be prostrating in nature.  The veteran has 
reported that his headaches range in intensity from mild to 
severe.  He has stated that the "severe" quality of his 
headaches lasts no more than two hours.  He has not reported 
having severe headache attacks wherein the severe quality 
lasts for days and renders him unable to work or otherwise 
function.  He has reported improvement, at least partial 
relief, with Motrin and resting in a dark room.  He does not 
take prescribed medications nor seek medical treatment for 
his headaches.  Moreover, he has reported being able to 
continue performing his duties with a headache until he has a 
free period when he can rest.  He has also made no claims of 
associated nausea, vomiting, or identified focal symptoms.  
In sum, the veteran has not reported manifestations 
consistent with prostrating migraine attacks to warrant 
assignment of a compensable evaluation under Diagnostic Code 
8100.  

However, the Board notes that the veteran's complaints of 
headaches could also be considered under Diagnostic Code 
9304, dementia associated with brain trauma.  Pursuant to 
Diagnostic Code 8045 (brain disease due to trauma), purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation of 
a hyphenated diagnostic code (e.g., 8045- 8207).  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., are recognized as symptomatic of brain trauma and rated 
10 percent and no more under Diagnostic Code 9304.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.

The evidence associated with the claims file clearly shows 
that the veteran complained of headaches since 1993, but 
that, since sustaining a head injury in 1996, the frequency 
of these complaints have increased.  Moreover, in January 
1997, a VA examiner determined the veteran's history of 
headaches could be of a post-traumatic origin.  A 10 percent 
disability evaluation for headaches is therefore warranted 
under Diagnostic Code 8045-9304.  

The evidence of record does not show that the criteria for a 
disability rating in excess of 10 percent for post-traumatic 
headaches have been met.  A diagnosis of multi-infarct 
dementia has not been rendered.  There is also no indication 
that the veteran's inservice head trauma caused any type of 
neurological disability.  His January 1997 VA neurological 
examination was essentially intact.  In other words, the 
residuals of the veteran's inservice head injury are his 
subjective complaints of headaches. 

Accordingly, the Board finds that the preponderance of the 
evidence supports a 10 percent rating but no greater for 
post-traumatic headaches.  In so deciding, consideration has 
been given to assigning staged ratings; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
headaches do not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.


ORDER

Entitlement to a 10 percent disability evaluation for 
service-connected post-traumatic headaches is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.


REMAND

The veteran argues that his service-connected back disability 
warrants a higher evaluation.  He says that he experiences 
severe low back pain whenever he tries to lift something 
heavy.  He maintains his back disability also interferes with 
his ability to stand or walk for prolonged periods of time.  
He states the pain in his back is constant, and that it 
periodically radiates down both lower extremities to the mid-
portion of the posterior aspect of his thighs.  He complains 
of pain that radiates down to his left lower extremity and 
upwards to his neck.  

The Board finds that the veteran's January 1997 and May 1999 
VA orthopedic examinations are inadequate for the purpose of 
evaluating the veteran's service-connected back disability.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Wisch v. Brown, 8 
Vet. App. 139 (1995) (a medical examination must specifically 
address pertinent issues and the silence of an examiner 
cannot be relied on as evidence against a claim.)

In the instant case, the Board observes that the examinations 
failed to evaluate the veteran's complaints of pain on 
movement and use as required by DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therein, the Court held that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  In that regard, the VA Office of the General 
Counsel issued a precedent opinion finding that Diagnostic 
Code 5293 (intervertebral disc syndrome) is predicated upon 
limitation of motion and thus 38 C.F.R. §§ 4.40 and 4.45 must 
be considered in conjunction with that code.  See VAOPGCPREC 
36-97 (December 12, 1997).  Thus, further examination is 
required to address the veteran's complaints of functional 
loss.

With regard to the claim for an increased evaluation for 
service-connected diabetes mellitus, the Board finds 
additional VA examinations are necessary prior to a final 
determination of this claim.  Notably, the veteran has 
testified that he occasionally has blurred vision, and that 
his physician has attributed this problem due to his 
diabetes.  There is also evidence that the veteran has been 
diagnosed as having mild diabetic neuropathy.  Compensable 
complications of diabetes mellitus are evaluated separately 
unless part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part 
of the diabetic process under Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note 1.

Therefore, it is necessary to examine the veteran in order to 
evaluate whether he has any complications from his diabetes, 
including a visual disorder or neuropathy.  The Board does 
not have sufficient medical information at this time to 
assign the proper disability rating for either condition.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions); 
Santiago v. Brown, 5 Vet. App. 288, 292 (1993) 
(distinguishing between an unsubstantiated medical 
determination, which the Board is unauthorized to render, and 
a legal determination, i.e., a finding of fact which the 
Board, as fact finder, has derived from a review of medical 
evidence which is sufficiently conclusive as to the 
underlying medical issues to enable the Board to render the 
legal determination).

Although the veteran has been previously examined for VA 
purposes, the importance of the new examinations to ensure 
adequate clinical findings should be emphasized to the 
veteran.  He should be advised that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, may result 
in denial of that claim.  38 C.F.R. § 3.655 (1998).

The Board also notes that the veteran reported being followed 
for his diabetes mellitus through the Buffalo VA Medical 
Center (VAMC).  There is no evidence that the RO has 
attempted to obtain the veteran's VA medical records.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for additional medical 
examinations, the RO should obtain the veteran's current 
medical records pertaining to the treatment of his service-
connected back disorder and/or diabetes mellitus.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected back disability and 
diabetes mellitus since discharge.  This 
should include treatment for any 
condition deemed to be a complication of 
the veteran's diabetes mellitus to 
include diabetic neuropathy and diabetic 
retinopathy.  After securing the 
necessary release(s), the RO should 
request copies of the records which are 
not already contained in the claims 
folder.

2.  The RO should obtain copies of the 
veteran's complete outpatient treatment 
records from the Buffalo VAMC since 
November 1996.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for VA orthopedic, neurological, 
endocrine, and ophthalmology examinations 
to determine the current severity of his 
service-connected disabilities.  The 
veteran should be notified of the date, 
time and place of the examinations in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for an 
examination, without good cause shown, 
may result in the denial of his claims 
for increased ratings.  A copy of the 
notification letter(s) should be 
associated with the claims file.

Prior to the examinations, the claims 
folder must be made available to the 
examiners for review prior to the 
examinations.  A copy of this Remand 
decision must be provided to each 
physician.  Such tests as the examiners 
deem necessary should be performed.

a.  Special instructions for the 
orthopedic examiner:  The examiner should 
address each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should be 
asked to state the ranges of 
motion of the lumbar spine in 
degrees.  Moreover, the 
examiner should state the 
normal ranges of motion of the 
lumbar spine in degrees.  The 
examiner should state whether 
there is muscle spasm on 
extreme bending, loss of 
lateral spine motion.  He or 
she should also note whether 
there is listing of the whole 
spine to the opposite side, 
positive Goldthwaite's sign, 
marked limitation of forward 
bending in a standing 
position, or loss of lateral 
motion or abnormal mobility on 
forced motion. 

II.  The examiner should be 
asked to determine whether 
there is weakened movement, 
excess fatigability, or 
incoordination attributable to 
the service-connected lumbar 
spine; and these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.


III.  The examiner should be 
asked to express an opinion on 
whether pain in the lumbar 
spine could significantly 
limit functional ability 
during flare-ups or during 
periods of repeated use.  This 
determination should also, if 
feasible, be portrayed in 
terms of the degree of 
additional range of motion 
loss or favorable or 
unfavorable ankylosis  due to 
pain on use or during flare-
ups.

b.  Special instructions for the 
neurological examiner:  Any 
neurological complaints or findings 
attributable to the veteran's 
service-connected back disability 
should be identified.  The examiner 
should indicate whether the veteran 
suffers from recurring attacks of 
intervertebral disc syndrome, and if 
so, the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should 
further state whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes. 

The examiner should also be asked if 
there is evidence that the veteran 
has sciatic neuropathy with 
characteristic pain attributable to 
the service-connected back 
disability.  If so, the examiner 
should state whether the sciatic 
neuropathy results in demonstrable 
muscle spasm, absent ankle jerk, or 
any other neurological finding.  

Finally, the examiner should state 
whether the veteran suffers from any 
neurological complications related 
to his diagnosed diabetes mellitus.  
If so, the nerve(s) affected, the 
manifestations thereof, and the 
degree of disablement should be 
discussed.

c.  Special instructions for the 
endocrine examiner:  The examiner 
should record veteran's body weight, 
describe any change in weight during 
the past year, and state whether the 
veteran is obese, underweight, or at 
ideal body weight.  The examiner 
should describe his general state of 
health; his ability to engage in 
usual activities and the regularity 
of activities; patterns of eating, 
work, exercise, and sleep; and 
whether he is fatigued.

The examiner should record the types 
of insulin taken, the number of 
units needed daily, and the time of 
day injected; and if other 
hypoglycemic agents are used, the 
types and amounts should be 
specified.  The examiner should 
record the caloric content of the 
veteran's regular diet; and if the 
veteran does not know the number of 
calories consumed, it should be so 
stated.  

The examiner should describe in 
detail the incidence and frequency, 
if any, of episodes of ketoacidosis 
or hypoglycemic reactions (i.e., 
daily, weekly, monthly), and the 
measures taken for their prevention; 
and the type and frequency of 
treatment required for his diabetes 
(i.e., outpatient treatment and/or 
hospitalization, and the frequency 
thereof).

The examiner should record, if any, 
specific complaints concerning 
diabetic complications involving the 
skin, heart, peripheral blood 
vessels, or genitourinary system.  
If such complaints are made, the 
veteran should be scheduled for an 
appropriate specialty examination in 
order to evaluate that diabetic 
complication.  (Note:  Per this 
Remand, VA eye and neurological 
examinations have been requested.)

d.  Special instructions for the 
ophthalmology examiner:  The 
examiner should indicate whether the 
veteran has any ocular disturbances 
that are attributable to his 
service-connected diabetes mellitus.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the case should be reviewed by 
the RO.  In evaluating the veteran's 
service-connected back disability, the 
provisions of DeLuca, 38 C.F.R. §§ 4.40 
and 4.45, and VAOPGCPREC 36-97 must be 
considered.  The RO should also determine 
whether complications related to the 
veteran's diabetes mellitus, if any, 
warrant separate evaluations.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  
Consideration should also be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given 
the opportunity to respond to the 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals







